Title: Enclosure: Alexander Garrett’s Report on Central College Finances, 29 March 1819, enclosure no. 2 in University of Virginia Board of Visitors Report to Literary Fund President and Directors, 4 October 1819
From: Garrett, Alexander,Central College
To: University of Virginia Board of Visitors


						A Statement of donations by individuals patroniseing the Central College exhibiting the amount subscribed the several Instalments of such subscriptions what part thereof hath been paid and what part hath not been paid on the 29th day of March 1819 prepared in Obedience to a resolution of the board of Visitors of the University of Virginia of this date.
						
						
							
								 
								 
								Total Sum Subscribed by Individuals
								Instalment due 1st April 1818
								Instalment due 1stApril 1819
								Installment due 1st April 1820
								Installment due 1t April 1821
								Installment due 1st April 1822
							
							
								
								
								Paid
								Not paid
								Paid
								Not paid
								Paid
								not paid
								Paid
								Not paid
								Paid
								Not paid
							
							
								
								
								$
								cts
								$
								cs
								$
								cs
								$
								cs
								$
								cs
								$
								cs
								$
								cs
								$
								cs
								$
								cts
								$
								cs
								$
								cs
							
							
								
								
								$44325
								33 
								8270
								75 
								3068
								08 
								300
								  
								10716
								50
								  
								  
								10916
								50 
								  
								  
								10816
								50  
								  
								  
								100
								  
							
							
								1817 
								June 23d Cash received of John Winn on account Sale Glebe lands in Albemarle
								}
								1066.
								81
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
							
							
								
								Cash received from Sale 17 shares of stock of the Bank of Virginia with the dividends thereon per Stat: Bernard Peyton this also on account sale of Glebe lands in Albemarle County
								}
								2037
								28
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
							
							
								
									
								
								A State Certificate No 32 lately renewed by act Assembly for benefit Central College not yet disposed of but said to be worth
								}
								197
								97
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
							
							
								
								6 per cent Interest thereon from the 1 January 1817 this also being part of Sale Glebe lands in Albemarle
								}
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
								 
							
							
								
								
								
								$47.627
								39
								$8270
								75
								$3068
								08
								$300
								 
								$10716
								50
								 
								 
								$10916
								50
								 
								 
								$10816
								50  
								 
								 
								$100
								  
							
						
						
						A Statement of Monies received and paid away by the Treasurer of the Central College prepared in obedience to a resolution of the board of Visitors of the University of Virginia of the 29th day of March 1819.
						
						
							
								This Sum hath been received 
								
									from the Glebe lands in Albemarle County
								
								$3104
								09
								 
								 
							
							
								
								
									from the Subscribers to the Central College on account Installments 1818 & 1819
								
								8570
								75
								 
								 
							
							
								
								
									from John M Perry for the hire of a Negroe man
								
								85
								00
								 
								 
							
							
								
								
									from the State of Virginia in part annual donation
								
								1500
								00
								 
								 
							
							
								
								 
								 
								 
								$13259.
								84
							
							
								
								
								 
								 
								 
								 
							
							
								This Sum hath been paid
								
									To John M Perry for land 43¾ and 153 Acres
								
								$1421
								25
								 
								 
							
							
								
								
									To John M Perry for carpenters and house Joiners work on Pavilion No 4 and adjacent Dormitories
								
								2210
								00
								 
								 
							
							
								
								
									To Hugh Chisholm for brick work (Common brick) to Pavilion No 4
								
								1602
								75
								 
								 
							
							
								
								
									To David Knight for Stock brick work to Pavilion No 4
								
								170
								50
								 
								 
							
							
								
									
								
								
									To Matthew Brown for Common and stock brickwork to Pavilion No 2 and Dormitories adjacent to Pavilion No 4
								
								3000
								00
								 
								 
							
							
								
								
									To James Dinsmore for Carpenters and house joiners work to Pavillion No 2
								
								700
								00
								 
								 
							
							
								
								
									To Hire Negroes for the year 1818
								
								618
								50
								 
								 
							
							
								
								
									To Walker Munday for Salary as overseer at the Central College the year 1818
								
								140
								00
								 
								 
							
							
								
								
									For Stock Provisions, Carts &c the year 1818 & 1819 per account and exhibit A
								
								2219
								88
								 
								 
							
							
								
								
									Remaining in the Treasury this 29th day of March 1819
								
								1176
								96
								 
								 
							
							
								
								
								 
								 
								$13259.
								84
							
						
						
						A Statement of Funds requisite for the year 1819 to meet debts Contracted by the Central College as far as the same have been assertained prepared in Obedience to a resolution of the board of Visitors of the University of Virginia of the 29th day of March 1819.
						
						
							
								 
								$
								Cents
								 
								 
							
							
								This Sum to meet the payment to John M Perry for 48¾ acres Land purchased of him at $40 per acre the one half of which became due by Contract on the 1t day of March 1819 the ballance will be due on the 25h day of December 1819
								}
								1,956
								00
								 
								
							
							
								This Sum to meet the payment to John M Perry for the value of Improvements on the 48¾ acres Land to be assertained by the valuation of three
										disinterested Judges the one half of which due the 1st March 1819 the remaining half 25th December 1819 this valuation is not yet made
								}
								 
								 
								 
								
							
							
								This Sum to meet the payment to John M Perry for Carpenters and house joiners work on Pavilion No 4 and the adjacent dormitories after deducting $2210 already paid him as aforesaid     This account is unsettled
								}
								 
								 
								 
								
							
							
								This sum to meet the payment to Matthew Brown for common and stock brick work to Pavilion
										No 2 and dormitories adjacent Pavilion No 4 after deducting $3.000 already paid him
								}
								3.000
								00
								 
								
							
							
								This sum to meet the payment to James Dinsmore for Carpenters and housejoiners work on Pav: No 2 after deducting $700 already paid him   unsettled account
								
								}
								 
								 
								 
								
									
								
							
							
								This Sum to meet the payment to John M Perry for brick work on chimney to Pavillion No 4
								
								unsettled account
								
								 
								 
								 
								
							
							
								This Sum to meet the payment to James Leitch for glass purchased
								
								unsettled account
								
								 
								 
								 
								
							
							
								This Sum to meet the payment hire of Negroes for 1819 due 25th December 1819
								
								1079
								00
								 
								
							
							
								This Sum to meet the payment to Bramham & Jones
								
								
									their account settled
								
								
								50
								16
								 
								
							
							
								This sum to meet the payment to Kelly & Norris
								
								
									their account rendered
								
								
								30
								81
								 
								
							
							
								This sum to meet the payment to John Winn & Co
								
								
									their account rendered
								
								
								171
								33
								 
								
							
							
								This Sum to meet the payment to James Leitch
								
								
									his account rendered
								
								
								249
								73
								 
								
							
							
								This sum to meet the payment to Overseer his salary for the year 1819
								
								100
								00
								 
								
							
							
								This Sum to meet the payment to Jesse Lewis for Blacksmiths work 1818
								
								account settled
								
								39
								28
								 
								
							
							
								This sum to meet the payment to Reuben Maury
								
								
									his account rendered
								
								
								41
								00
								 
								
							
							
								This sum to meet the payment to The Proctor for 12 Months services
								
								 
								 
								 
								
							
							
								This sum to meet the payment to Mrs Garner for the rent of houses &c
								
								150
								00
								 
								
							
							
								 
							
							
								A Statement of Funds in the Treasury and those due for the year 1819
							
							
								
								$
								cts
								 
								
							
							
								
									This Ballance in the Treasury on the 29th March 1819
								
								1 176
								96
								 
								
							
							
								
									This sum due from the Litterary
										fund for the year 1819 part of the Annual donation by the Commonwealth of Virginia
								
								13.500
								00
								 
								
							
							
								
									This ballance due from subscribers to the Central College on account the Installments due 1t April 1818
								
								$3,013. 8
								}
								13.729
								58
								 
								
							
							
								
									This ballance due from ditto              on account the Installments due 1t April 1819
								
								10,716.50
								 
								
							
							
								
									This sum due from the Litterary fund for the year 1820 the annual donation by the Commonwealth of Virginia
								
								15.000
								00
								 
								
							
							
								
									This sum due from Subscribers to the Central College on account the Installments due 1st April 1820
								
								10.916
								50
								 
								
							
							
								
								 
								 
								$54.323
								04 Cents
							
						
						
						
						In Obedience to a resolution of the board of Visitors of the University of Virginia of this date requireing of the Bursar, “To make a Statement of the funds in Money and credits which appertained to the Central College and were Conveyed to the president and directors of the Litterary fund specifying how much of the said monies have been received, how much have been paid away to whom, and for what purposes, what debts, to whom and for what purposes are due on settled accounts, to whom and for what purposes, debts are due on unsettled accounts, what part of the annual donation by the Commonwealth has been received, and how much thereof has been paid away to whom, and for what purposes.” The undersigned hath prepared and respectfully submits the foregoing Statements and report this 29th day of March 1819.
						
							
								ALEXANDER GARRETT
							
						
					